Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of April 17, 2015

 

among

 

CABOT OIL & GAS CORPORATION,
as Borrower,

 

the Lenders party hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC

and
MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.,

as Joint-Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

BANK OF MONTREAL, CITIBANK, N.A., COMPASS BANK, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., TORONTO DOMINION (NEW YORK) LLC, U.S. BANK NATIONAL ASSOCIATION, and
WELLS FARGO BANK, N.A.,

as Co-Documentation Agents,

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) dated as of April 17, 2015, among CABOT OIL & GAS CORPORATION, a
Delaware limited liability company, (the “Borrower”); each of the lenders party
to the Credit Agreement referred to below (collectively, the “Lenders”); and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

 

R E C I T A L S

 

A.                                    The Borrower, the Administrative Agent and
the Majority Lenders are parties to that certain Amended and Restated Credit
Agreement dated as of September 22, 2010 (as amended by that certain First
Amendment dated as of May 4, 2012, that certain Second Amendment dated as of
July 18, 2012, and as further amended, modified or otherwise supplemented to
date, the “Credit Agreement”), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.

 

B.                                    The Borrower has requested and the Lenders
have agreed to amend certain provisions of the Credit Agreement as set forth
herein.

 

C.                                    Now, therefore, to induce the
Administrative Agent and the Lenders to enter into this Third Amendment and in
consideration of the premises and the mutual covenants herein contained, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.                                           Defined Terms.  Each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement, as amended by this Third Amendment.
Unless otherwise indicated, all references to articles or sections in this Third
Amendment refer to articles or sections of the Credit Agreement.

 

Section 2.                                           Amendments to Credit
Agreement.

 

2.1                               Amendments to Section 1.02.

 

(a)                                 Section 1.02 is hereby amended by deleting
the defined terms “Agreement”, “Alternate Base Rate”, “Applicable Margin”,
“Arrangers”, “Change in Control”, “Commitment Fee Rate”, “Federal Funds
Effective Rate”, “LIBO Rate”, “Maturity Date”, “Note Purchase Agreement” and
“Permitted Senior Notes” in their entirety and replacing them with the
following:

 

““Agreement” means this Amended and Restated Credit Agreement, as amended by
that certain First Amendment dated as of May 4, 2012, that certain Second
Amendment dated as of July 18, 2012, that certain Third Amendment dated as of
April 17, 2015, and as the same may from time to time be amended, modified,
supplemented or restated.”

 

1

--------------------------------------------------------------------------------


 

““Alternate Base Rate” means for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or, if such day is
not a Business Day, the next preceding Business Day) for a deposit in dollars
with a maturity of one month plus 1.0%.  Any change in the Alternate Baste Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or such
Adjusted LIBO Rate shall be effective as of the opening of business on the day
of such change in the Prime Rate, the Federal Funds Effective Rate or such
Adjusted LIBO Rate, respectively.

 

““Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be,

 

(a) at any time other than during an Investment Grade Period (such period, such
period, the “Leverage Ratio Period”), for any day, with respect to any ABR Loan
or Eurodollar Loan, as applicable, the rate per annum set forth in the grid
below based upon the Leverage Ratio in effect on such day:

 

Leverage Ratio Grid

 

Leverage
Ratio

 

< 1.0x

 

> 1.0x and
< 2.0x

 

> 2.0x and
< 3.0x

 

> 3.0x

 

ABR Loans

 

0.500

%

0.750

%

1.000

%

1.250

%

Eurodollar Loans

 

1.500

%

1.750

%

2.000

%

2.250

%

Commitment Fee Rate

 

0.300

%

0.375

%

0.375

%

0.500

%

 

and

 

(b) at any time during an Investment Grade Period, for any day, with respect to
any ABR Loan or Eurodollar Loan, as applicable, the rate per annum set forth in
the grid below based upon the Applicable Rating Level in effect on such day:

 

Applicable Rating Level Grid

 

 

 

Applicable
Rating Level

 

> Baa1 /
BBB+
(“Level I”)

 

Baa2 / BBB
(“Level II”)

 

Baa3 /
BBB-
(“Level
III”)

 

< Ba1 /
BB+
(“Level
IV”)

 

ABR Loans

 

0.125

%

0.250

%

0.500

%

0.750

%

Eurodollar Loans

 

1.125

%

1.250

%

1.500

%

1.750

%

Commitment Fee Rate

 

0.150

%

0.200

%

0.250

%

0.300

%

 

2

--------------------------------------------------------------------------------


 

““Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith, Inc., together with their respective designated affiliates.”

 

““Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any person or group (in each case, within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934 and the rules of
the SEC thereunder as in effect on the date hereof), of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower entitled to vote
generally in the election of directors of the Borrower or (b) during any period
of 12 consecutive months, the occupation of a majority of the seats (excluding
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower or a duly
authorized committee thereof nor (ii) appointed or approved by directors so
nominated.”

 

““Commitment Fee Rate” means, (a) for any day during any Leverage Ratio Period,
the rate per annum set forth in the “Leverage Ratio Grid” based upon the
Leverage Ratio in effect on such day and (b) for any day during an Investment
Grade Period, the rate per annum set forth in the “Applicable Rating Level Grid”
based upon the Applicable Rating Level in effect on such day.”

 

““Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided, that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.”

 

““LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case

 

3

--------------------------------------------------------------------------------


 

the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided further that if the LIBO Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate; provided
that if any Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.”

 

““Maturity Date” means the fifth anniversary of the Third Amendment Effective
Date.”

 

““Note Purchase Agreement” means that certain Note Purchase Agreement dated as
of September 18, 2014 between the Borrower and each of the purchasers thereto
for the Borrower’s $100,000,000 3.24% Series K Senior Notes due September 18,
2021, $575,000,000 3.67% Series L Senior Notes due September 18, 2024 and
$250,000,000 3.77% Series M Senior Notes due September 18, 2026, as the same may
be amended, modified or replaced from time to time subject to the terms of
Section 9.04(b).”

 

““Permitted Senior Notes” means (a) the senior unsecured notes of the Borrower
outstanding on the Third Amendment Effective Date, and any guarantees thereof by
a Guarantor; (b) additional senior unsecured notes subsequently issued or sold,
together with guarantees thereof, as long as (A) such notes do not have any
scheduled amortization prior to September 18, 2021, (B) except to the extent
otherwise permitted by Section 9.04(b), such notes do not have a stated maturity
sooner than September 18, 2021 and (C) such notes and any guarantees thereof are
on terms substantially identical to those applicable to the notes referred to in
clause (a), other than with respect to principal amount, interest rate and
payment dates; and (c) any Permitted Refinancing Debt of any Debt described in
clauses (a) and (b).  The amount of Permitted Senior Notes outstanding shall be
calculated by reference to the face value of such notes without giving effect to
any original issue discount.”

 

(b)                                 Section 1.02 is hereby amended by adding the
following defined terms to such section where alphabetically appropriate:

 

““Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.”

 

““Applicable Rating Level” means, for any day during any Investment Grade
Period, the rate per annum set forth in the Applicable Rating Level Grid based
on the higher of the ratings by Moody’s or S&P, respectively, applicable on such
day to the Index Debt.  For purposes of the foregoing, if the ratings
established by Moody’s or S&P for the Index Debt shall be changed (other than as
a result of a change in the rating system of Moody’s or S&P), such change shall
be

 

4

--------------------------------------------------------------------------------


 

effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders.  Each change in the
Applicable Rating Level shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.  If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend these terms to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rating Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.”

 

““Applicable Rating Level Grid” means the pricing grid set forth under clause
(b) of the definition of Applicable Margin.”

 

““Capital Lease Obligations” means with respect to a specified Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as Capital Leases, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.”

 

““Consolidated EBITDAX” means, for any period, the sum of (a) Consolidated Net
Income of the Borrower and its Subsidiaries for such period, plus (b) the
following expenses or charges, without duplication and to the extent deducted in
calculating such Consolidated Net Income for such period: (i) Consolidated
Interest Expense, (ii) income and franchise taxes, (iii) depreciation,
depletion, amortization, exploration and abandonment expenses, and intangible
drilling costs, (iv) lease impairment expenses; (v) extraordinary losses (or
less extraordinary gains) attributable to writeups or writedowns of assets,
including ceiling test writedown and impairments of long-lived assets and
(vi) other noncash charges, minus (c) all noncash income added to Consolidated
Net Income; provided that Consolidated EBITDAX (and any defined term used
herein) for any applicable period shall be calculated on a pro forma basis for
any acquisitions or dispositions during such period, as if such acquisition or
disposition had occurred on the first day of such period.”

 

““Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Consolidated Subsidiaries determined for such period in
accordance with GAAP.”

 

““Impacted Interest Period” has the meaning assigned such term in the definition
of LIBO Rate.”

 

5

--------------------------------------------------------------------------------


 

““Index Debt’ means the senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.”

 

““Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.”

 

““Investment Grade Election” has the meaning assigned to such term in
Section 3.02(f)(iii).”

 

““Investment Grade Period” means any period commencing with the date the
Borrower delivers an “Investment Grade Election” to the Administrative Agent,
and ending on the earlier to occur of (i) the date the Borrower delivers a
“Leverage Ratio Election” to the Administrative Agent, and (ii) the first date
following the beginning of any Investment Grade Period on which the Borrower
receives both (a) an Index Debt rating from Moody’s that is lower than Ba1 and
(b) and Index Debt rating from S&P that is lower than BB+.”

 

““Leverage Ratio Election” has the meaning assigned such term in
Section 3.02(f)(iii).”

 

““Leverage Ratio” means, as of the last day of each fiscal quarter of the
Borrower (commencing with the fiscal quarter ended immediately preceding the
Third Amendment Effective Date), the ratio of (a) Ratio Debt and Other
Liabilities as of the last day of such fiscal quarter to (b) Consolidated
EBITDAX for the Test Period ending on the last day of such fiscal quarter.”

 

““Leverage Ratio Grid” means the pricing grid set forth under clause (a) of the
definition of Applicable Margin.”

 

““LIBO Screen Rate” has the meaning assigned such term in the definition of LIBO
Rate.”

 

““Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.”

 

““Negative Adjusted Working Capital” means, at any date, the amount, if any, by
which current liabilities other than Ratio Debt (under clauses (a) through and
including (h) of such definition) of the Borrower and its Subsidiaries exceeds

 

6

--------------------------------------------------------------------------------


 

current assets of such Persons, determined on a consolidated basis as of such
date.”

 

““Non-Recourse Debt” of any Person means Ratio Debt of such Person in respect of
which (a) the recourse of the holder of such Ratio Debt, whether direct or
indirect and whether contingent or otherwise, is effectively limited to the
assets directly securing such Ratio Debt; (b) such holder may not collect by
levy of execution against assets of such Person generally (other than the assets
directly securing such Ratio Debt) if such Person fails to pay such Ratio Debt
when due and the holder obtains a judgment with respect thereto; and (c) such
holder has waived, to the extent such holder may effectively do so, such
holder’s right to elect recourse treatment under 11 U.S.C. § 1111(b).”

 

““Present Value of Proved Reserves” means, at any time, the net present value,
discounted at 10% per annum, of the future after-tax net revenues expected to
accrue to the Borrower’s and its Subsidiaries’ collective interests in Proved
Reserves expected to be produced from their Oil and Gas Properties during the
remaining expected economic lives of such reserves. Each calculation of such
expected future net revenues shall be made in accordance with the then existing
standards of the Society of Petroleum Engineers, provided that in any event
(a) appropriate deductions shall be made for severance and ad valorem taxes, and
for operating, gathering, transportation and marketing costs required for the
production and sale of such reserves, (b) appropriate adjustments shall be made
for hedging operations, provided that Swap Agreements with non-investment grade
counterparties shall not be taken into account to the extent that such Swap
Agreements improve the position of or otherwise benefit the Borrower or any of
its Subsidiaries, (c) the pricing assumptions used in determining net present
value for any particular reserves shall be based upon the following price decks:
(i) for natural gas, the quotation for deliveries of natural gas for each such
year from the New York Mercantile Exchange for Henry Hub, provided that with
respect to quotations for calendar years after the fifth calendar year, the
quotation for the fifth calendar year shall be applied and (ii) for crude oil,
the quotation for deliveries of West Texas Intermediate crude oil for each such
calendar year from the New York Mercantile Exchange for Cushing, Oklahoma,
provided that with respect to quotations for calendar years after the fifth
calendar year, the quotation for the fifth calendar year shall be applied, and
(d) the cash-flows derived from the pricing assumptions set forth in clause
(c) above shall be further adjusted to account for the historical basis
differentials for each month during the preceding 12-month period calculated by
comparing realized crude oil and natural gas prices to Cushing, Oklahoma and
Henry Hub NYMEX prices for each month during such period; provided that in
calculating the Present Value of Proved Reserves, Proved Undeveloped Reserves
shall not be taken into account to the extent that more than 30% of the Present
Value of Proved Reserves is attributable to Proved Undeveloped Reserves.”

 

7

--------------------------------------------------------------------------------


 

““Proved Developed Non-Producing Reserves” has the meaning assigned to that term
by the Society of Petroleum Engineers, as it may be amended from time to time,
but generally shall mean the subcategory of “Proved Developed Reserves” (as
defined by the Society of Petroleum Engineers) which will become “Proved
Developed Producing Reserves” upon minor capital expenditures being made with
respect to existing wells which will cause formerly non-producing completions or
intervals to become open and producing to market.”

 

““Proved Developed Producing Reserves” has the meaning assigned to that term by
the Society of Petroleum Engineers, as it may be amended from time to time, but
generally shall mean the subcategory of “Proved Developed Reserves” (as defined
by the Society of Petroleum Engineers) which are recoverable by natural
reservoir energies (including pumping) from the completion intervals currently
open and producing to market.  Additional oil and gas expected to be obtained
through the application of fluid injection or other improved recovery techniques
for supplementing the natural forces and mechanisms of primary recovery will be
included as “Proved Developed Producing Reserves” only after testing by a pilot
project or after the operation of an installed program has confirmed through
production response through existing completions producing to market that
increased recovery will be achieved. Proved Developed Producing Reserves shall
not include any Proved Developed Non-Producing Reserves.”

 

““Proved Reserves” means and includes Proved Developed Producing Reserves,
Proved Developed Non-Producing Reserves and Proved Undeveloped Reserves.”

 

““Proved Undeveloped Reserves” has the meaning assigned to that term by the
Society of Petroleum Engineers, as it may be amended from time to time, but
generally shall mean those reserves that are expected to be recovered from new
wells on undrilled acreage, or from existing wells where a relatively major
expenditure is required for recompletion.  Proved Undeveloped Reserves on
undrilled acreage shall be limited to those drilling units offsetting productive
units that are reasonably certain of production when drilled. Proved Undeveloped
Reserves for other undrilled units can be claimed only where it can be
demonstrated with certainty that there is continuity of production from the
existing productive formation. Under no circumstances should estimates for
Proved Undeveloped Reserves be attributable to any acreage for which an
application of fluid injection or other improved recovery technique is
contemplated, unless such techniques have been proved effective by actual tests
in the area and in the same reservoir.”

 

““Ratio Debt” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon

 

8

--------------------------------------------------------------------------------


 

which interest charges are customarily paid (excluding current accounts payable
incurred in the ordinary course of business), (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Ratio Debt of
others secured by (or for which the holder of such Ratio Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Ratio Debt secured thereby has been
assumed, (g) all guaranties by such Person of Ratio Debt of others, (h) all
Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all obligations of such Person
with respect to Advance Payment Contracts to which such Person is a party.  The
Ratio Debt of any Person shall include the Ratio Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Ratio Debt provide that such Person is not liable therefor.”

 

““Ratio Debt and Other Liabilities” means, for any day, the sum of, without
duplication, (a) Ratio Debt (under clauses (a) through and including (h) of such
definition) of the Borrower and its Subsidiaries at such date, plus (b) the
amount, if any, by which Negative Adjusted Working Capital at such date exceeds
6% of Present Value of Proved Reserves, minus (c) Non-Recourse Debt of the
Borrower and its Subsidiaries at such date.”

 

““Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.”

 

““Sanctioned Country” means, at any time, a country, region or territory which
is itself the subject or target of any Sanctions (at the time of the Third
Amendment Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).”

 

““Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council or the European Union, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).”

 

9

--------------------------------------------------------------------------------


 

““S&P” means Standard & Poor’s Ratings Services or any successor by merger or
consolidation to its business.”

 

““Third Amendment Effective Date” has the meaning ascribed to such term in the
Third Amendment to Amended and Restated Credit Agreement dated as of April 17,
2015 among the Borrower, the Lenders party thereto and the Administrative
Agent.”

 

2.2                               Amendment to Section 2.06(c)(ii)(A). 
Section 2.06(c)(ii)(A) is hereby amended by replacing the figure
“$1,400,000,000” as it appears therein with “$2,300,000,000”.

 

2.3                               Amendment to Section 3.02.  Section 3.02 is
hereby amended by adding the following Section 3.02(f):

 

“(f)                             Applicable Margin; Impact of Financial
Statements; Interest Rate Elections.

 

(i)                                     The Applicable Margin shall be
determined by reference to the Leverage Ratio Grid or the Applicable Rating
Level Grid, as applicable.

 

(ii)                                  During a Leverage Ratio Period, if any
financial statements required to be delivered hereunder are not delivered within
the time periods specified herein, then the Applicable Margin and Commitment Fee
Rate previously in effect shall continue to apply until such financial
statements are delivered; provided that upon delivery of such financial
statements, if timely delivery of such financial statements would have led to
the application of a higher Applicable Margin or a higher Commitment Fee Rate
for any applicable period than the Applicable Margin or Commitment Fee Rate, as
applicable, actually applied during such time, then the Borrower shall
immediately pay to the Administrative Agent the net accrued additional interest
and expense (determined after taking into account any corresponding reduction in
the Applicable Margin or Commitment Fee Rate in any other period), if any, owing
as a result of such increased Applicable Margin or Commitment Fee Rate.

 

In the event that any financial statements delivered hereunder are revised or
restated after delivery thereof (regardless of whether this Agreement or the
Commitments are in effect when such revision or restatement is made) and such
revision or restatement would have led to the application of a higher Applicable
Margin or a higher Commitment Fee Rate for any period or periods than the
Applicable Margin or Commitment Fee Rate, as applicable, actually applied for
such relevant period or periods, then (i) the Borrower shall immediately deliver
to the Administrative Agent a correct form of such financial statements,
(ii) such higher Applicable Margin or Commitment Fee Rate shall be applied to
such relevant applicable period or periods, and (iii) the Borrower shall

 

10

--------------------------------------------------------------------------------


 

immediately pay to the Administrative Agent the net accrued additional interest
and expense (determined after taking into account any corresponding reduction in
the Applicable Margin or Commitment Fee Rate in any other period), if any, owing
as a result of such increased Applicable Margin or Commitment Fee Rate for such
applicable period or periods.

 

(iii)                               On any date on which the Borrower has either
(i) an Index Debt rating from Moody’s of Baa3 or better or (ii) an Index Debt
rating from S&P of BBB- or better, the Borrower may provide written notice to
the Administrative Agent of its election to enter into an Investment Grade
Period, together with a certificate of an Authorized Officer of the Borrower
confirming that no Event of Default exists, and such Investment Grade Period
will commence upon the Administrative Agent’s receipt of such written notice and
certificate (an “Investment Grade Election”).  At any time during an Investment
Grade Period, the Borrower may provide written notice to the Administrative
Agent of its election to exit such Investment Grade Period (a “Leverage Ratio
Election”), which Investment Grade Period will end upon the Administrative
Agent’s receipt of such written notice.”

 

2.4                               Amendment to Section 5.01(b). 
Section 5.01(b) is hereby amended by inserting the words “or liquidity”
immediately following the first instance in of the word “capital” therein.

 

2.5                               Amendment to Article VII.  Article VII is
hereby amended by adding the following Section 7.21 where numerically
appropriate:

 

“Section 7.21                       Anti-Corruption Laws and Sanctions.  As of
the Third Amendment Effective Date, the Borrower has implemented and maintains
in effect policies and procedures designed to promote and achieve compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  None of the Transactions will
violate any Anti-Corruption Law or applicable Sanctions.”

 

2.6                               Amendment to Section 8.08.  Section 8.08 is
hereby amended by adding the following sentence at the end thereof:

 

“As of the Third Amendment Effective Date, the Borrower will maintain in effect
and enforce policies and procedures designed to promote and achieve compliance

 

11

--------------------------------------------------------------------------------


 

by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.”

 

2.7                               Amendment to Section 9.08.  Section 9.08 is
hereby amended by retitling such section “Use of Proceeds” and adding the
following sentence at the end thereof:

 

“The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.”

 

2.8                               Amendment to Section 12.11.  Section 12.11 is
hereby amended by amending and restating the penultimate sentence thereof as
follows:

 

“For the purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
and their businesses, other than any such information that is available to the
Administrative Agent, the Issuing Banks or any Lender on a non-confidential
basis prior to disclosure by the Borrower or any Subsidiary and other than
information pertaining to this Agreement routinely and customarily provided by
Arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.”

 

2.9                               Borrowing Base.  From and after the Third
Amendment Effective Date (as defined below), the Borrowing Base shall be, and
hereby is $3,400,000,000, which Borrowing Base constitutes the redetermined
Borrowing Base for the April 1, 2015 Scheduled Redetermination, and shall remain
in effect until the Borrowing Base is redetermined or otherwise adjusted in
accordance with the Credit Agreement.  This Section 2.9 constitutes the “New
Borrowing Base Notice” in accordance with Section 2.07(d).

 

2.10                        Commitments; New Lenders.  Annex I to the Credit
Agreement is hereby replaced with Annex I attached to this Third Amendment.  The
Lenders have agreed among themselves, in consultation with the Borrower, to
reallocate their respective Commitments and to, among other things, add BNP
Paribas, Capital One, National Association, Citibank, N.A, Société Générale,
Sumitomo Mitsui Banking Corporation, and The Bank of Nova Scotia as “Lenders”
under the Credit Agreement (each a “New Lender”).  The Administrative Agent and

 

12

--------------------------------------------------------------------------------


 

the Borrower hereby consent to such reallocation and the Lenders’ assignments of
their Commitments, including assignments to the New Lenders.  On the Third
Amendment Effective Date and after giving effect to such reallocations, the
Maximum Credit Amount of each Lender shall be as set forth on Annex I attached
to this Third Amendment which Annex I supersedes and replaces Annex I to the
Credit Agreement.  With respect to such reallocation, each Lender shall be
deemed to have acquired the Commitment allocated to it from each of the other
Lenders pursuant to the terms of the Assignment and Assumption attached as
Exhibit F to the Credit Agreement as if each such Lender had executed an
Assignment and Assumption with respect to such allocation.  In connection with
the assignment contemplated in this Section 2.10 and for purposes of this
assignment only, the Lenders, the New Lenders, the Administrative Agent and the
Borrower waive the processing and recordation fee under Section 12.04(b)(ii)(C).

 

Section 3.                                           Conditions Precedent.  This
Third Amendment shall become effective on the date (such date, the “Third
Amendment Effective Date”), when each of the following conditions is satisfied
(or waived in accordance with Section 12.02):

 

3.1                               The Administrative Agent shall have received
from each party hereto counterparts (in such number as may be requested by the
Administrative Agent) of this Third Amendment signed on behalf of such party.

 

3.2                               The Administrative Agent, the Arrangers and
the Lenders shall have received all commitment, facility and agency fees and all
other reasonable fees and amounts due and payable on or prior to the Third
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower under the Credit Agreement (including, without limitation,
the fees and expenses of Simpson Thacher & Bartlett LLP, counsel to the
Administrative Agent).

 

3.3                               The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying that the
Borrower has received all consents and approvals required by Section 7.03.

 

3.4                               The Administrative Agent shall have received
(a) the Borrower’s consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2014, reported on by Pricewaterhouse Coopers LLP and (b) a Reserve
Report dated as of December 31, 2014 accompanied by a certificate covering the
matters described in Section 8.11(c).

 

3.5                               The execution and delivery of this Third
Amendment and the consummation of the transactions contemplated hereby and in
the Credit Agreement, would not conflict with, or cause any Lender or the
Issuing Bank to violate or exceed, any applicable Governmental Requirement, and
no Change in Law shall have occurred, and no litigation shall be pending or
threatened, which does or, with respect to any threatened litigation, seeks to,
enjoin, prohibit or restrain, the making or repayment of any Loan, the issuance,
amendment, renewal, extension or repayment of any Letter of Credit or any
participations therein or the consummation of the transactions contemplated by
this Third Amendment or any other Loan Document.

 

13

--------------------------------------------------------------------------------


 

3.6                               The Administrative Agent shall have received
appropriate UCC search certificates reflecting no Liens encumbering the
Properties of the Borrower and the Restricted Subsidiaries for Delaware and any
other jurisdiction requested by the Administrative Agent other than those
permitted by Section 9.03.

 

3.7                               The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Third Amendment Effective Date) of Baker Botts L.L.P., outside
counsel for the Borrower.  The Borrower hereby requests such counsel to deliver
such opinion.

 

3.8                               The Lenders shall have received copies of all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001).

 

3.9                               The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of this Third Amendment and the transactions
contemplated hereby and any other legal matters relating to the Borrower, this
Third Amendment or such transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel.

 

3.10                        The Administrative Agent shall have received a
compliance certificate which shall be substantially in the form of Exhibit D to
the Credit Agreement, with such updates or other modifications as the
Administrative Agent may reasonable request, duly and properly executed by a
Responsible Officer and dated as of the date of Third Amendment Effective Date.

 

3.11                        No Default shall have occurred and be continuing as
of the date hereof, after giving effect to the terms of this Third Amendment.

 

3.12                        The Administrative Agent shall have received such
other documents as the Administrative Agent or its special counsel may
reasonably require.

 

The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section or the waiver of such conditions as
permitted in Section 12.02.  Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

 

Section 4.                                           Miscellaneous.

 

4.1                               Confirmation. The provisions of the Credit
Agreement, as amended by this Third Amendment, shall remain in full force and
effect following the effectiveness of this Third Amendment.

 

4.2                               Ratification and Affirmation; Representations
and Warranties.  The Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which

 

14

--------------------------------------------------------------------------------


 

it is a party remains in full force and effect as expressly amended hereby and
(b) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Third Amendment:

 

(i)                                     all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date, and

 

(ii)                                  no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

4.3                               Counterparts. This Third Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page to this Third Amendment by facsimile or other electronic transmission shall
be effective as delivery of a manually executed counterpart hereof.

 

4.4                               NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH
AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.5                               GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

4.6                               Payment of Expenses. In accordance with
Section 12.03, the Borrower agrees to pay or reimburse the Administrative Agent
for all of its reasonable out-of-pocket costs and reasonable expenses incurred
in connection with this Third Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

4.7                               Severability. Any provision of this Third
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.8                               Successors and Assigns. This Third Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.

 

 

 

CABOT OIL & GAS CORPORATION

 

 

 

 

 

By:

 

/s/ Scott C. Schroeder

 

 

Name:

Scott C. Schroeder

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Lender

and Issuing Bank

 

 

 

 

 

By:

/s/ Anson Williams

 

 

Name: Anson Williams

 

 

Title: Authorized Officer

 

 

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

 

 

 

By:

/s/ Joseph Scott

 

 

Name: Joseph Scott

 

 

Title: Managing Director

 

 

 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

 

 

By:

/s/ James V. Ducote

 

 

Name: Jim Ducote

 

 

Title: Managing Director

 

 

 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Ivan Davey

 

 

Name: Ivan Davey

 

 

Title: Vice President

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

By:

/s/ Les Werme

 

 

Name: Les Werme

 

 

Title: Vice President

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Brandford

 

 

Name: S. Branford

 

 

Title: Director

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Marie Fernandes

 

 

Name: Marie Fernandes

 

 

Title: Authorized Signatory

 

 

 

 

U. S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ John C. Lozano

 

 

Name: John C. Lozano

 

 

Title: Vice President

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Rick Hawthorne

 

 

Name: Rick Hawthorne

 

 

Title: Director

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Sriram CHANDRASEKARAN

 

 

Name: Sriram CHANDRASEKARAN

 

 

Title: Director

 

 

 

 

 

By:

/s/ Julien PECOUD-BOUVET

 

 

Name: Julien PECOUD-BOUVET

 

 

Title: Vice President

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ James Giordano

 

 

Name: James Giordano

 

 

Title: Vice President

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Trudy Nelson

 

 

Name: Trudy Nelson

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Richard Antl

 

 

Name: Richard Antl

 

 

Title: Authorized Signatory

 

 

 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Charles Hall

 

 

Name: Charles Hall

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Juli Bieser

 

 

Name: Juli Bieser

 

 

Title: Managing Director

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE,

 

as a Lender

 

 

 

 

 

By:

/s/ Max Sonnonstine

 

 

Name: Max Sonnonstine

 

 

Title: Director

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

/s/ Alan Dawson

 

 

Name: Alan Dawson

 

 

Title: Director

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Robert James

 

 

Name: Robert James

 

 

Title: Director

 

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason Klesel

 

 

Name: Jason Klesel

 

 

Title: Commercial Banking Officer

 

 

 

 

FROST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Lane Dodds

 

 

Name: Lane Dodds

 

 

Title: Sr. Vice President

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ John Dravenstott

 

 

Name: John Dravenstott

 

 

Title: Vice President

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name: James D. Weinstein

 

 

Title: Managing Director

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable
Percentage

 

Maximum Credit
Amount

 

JPMorgan Chase Bank, N.A.

 

7.22

%

$

130,000,000

 

Bank of America, N.A.

 

7.22

%

$

130,000,000

 

Bank of Montreal

 

5.83

%

$

105,000,000

 

Citibank, N.A.

 

5.83

%

$

105,000,000

 

Compass Bank

 

5.83

%

$

105,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

5.83

%

$

105,000,000

 

Toronto Dominion (New York) LLC

 

5.83

%

$

105,000,000

 

U.S. Bank National Association

 

5.83

%

$

105,000,000

 

Wells Fargo Bank, N.A.

 

5.83

%

$

105,000,000

 

BNP Paribas

 

4.45

%

$

80,000,000

 

Branch Banking and Trust Company

 

4.45

%

$

80,000,000

 

Canadian Imperial Bank of Commerce, New York Branch

 

4.45

%

$

80,000,000

 

ING Capital LLC

 

4.45

%

$

80,000,000

 

Société Générale

 

4.45

%

$

80,000,000

 

The Bank of Nova Scotia

 

4.45

%

$

80,000,000

 

Capital One, National Association

 

3.61

%

$

65,000,000

 

Comerica Bank

 

3.61

%

$

65,000,000

 

Frost Bank

 

3.61

%

$

65,000,000

 

KeyBank National Association

 

3.61

%

$

65,000,000

 

Sumitomo Mitsui Banking Corporation

 

3.61

%

$

65,000,000

 

TOTAL

 

100.00

%

$

1,800,000,000

 

 

--------------------------------------------------------------------------------